DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Response to Amendment
Claim 22 is amended due to the Applicant's amendment of 02/18/2022.

The rejection of claims 22–23 under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Kwon et al. US-2013/0234118-A1 ("Kwon") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/18/2022.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 11–12 of the reply dated 02/18/2022 with respect to the rejection of claims 22–23 under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Kwon et al. US-2013/0234118-A1 ("Kwon") as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on pages 11–12 that the cited references do not teach the claims as amended, which no longer include the group of Formula 5-16 as an option for variables Ar1 and Ar2.
Examiner's response -- This feature was not previously required by the claims and is taught in the new grounds of rejection set forth below in view of Ogita et al. US-20110248246-A1 ("Ogita").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22–23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Ogita et al. US-20110248246-A1 ("Ogita").
Regarding claims 22–23, Wang teaches an organoboron compound that is an emitter in an electroluminescent device (¶ [0210]) having a general formula (1A): 
    PNG
    media_image1.png
    123
    258
    media_image1.png
    Greyscale
 (¶ [0123]) and Wang teaches the variables Ar1, Z1, and Z2
Wang teaches the organoboron compound in the emitter layer of a three layer electroluminescent device comprising: a metal electrode (i.e. cathode); a first charge transport layer, which is preferably an electron transport layer; emitter layer; second charge transport layer, which is preferably a hole transport layer; and second, transparent electrode (i.e. anode) (¶ [0210]; ¶ [0071] and Figure 1A).
Wang teaches specific example compounds including a particularly preferred embodiment p-(1-naphthylphenylamino )-4,4'-biphenyldimesitylborane (BNPB) (¶ [0134]) 
    PNG
    media_image2.png
    284
    509
    media_image2.png
    Greyscale
 (¶ [0205], page 12), which shows Ar1 as biphenyl, Z1 and Z2 as mesityl, Z3 as phenyl, and Z4 is naphthyl.
Wang does not specifically disclose an organoboron compound as above wherein Z1 or Z2 in general formula (1A) is phenyl, 1,1'-biphenyl, naphthyl, anthryl, 9-phenanthryl, pyridyl, 3-xylyl, or 4-xylyl.  However, as discussed above, Wang teaches that Z1 and Z2 may be phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl (¶ [0126]).
Therefore, given the general formula and teachings of Wang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of Z1 and Z2 with one selected from phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl, because Wang teaches the variable may be selected as phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select one from phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl, because it would have been choosing from the list of Z1 and Z2 group specifically taught by Wang, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emitter layer of the electroluminescent device of Wang and possessing the benefits taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1A) having the benefits taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose specifically 1,1' biphenyl, 9-phenanthryl, 3-xylyl, or 4-xylyl, because it would have been choosing from a limited number of positions of substitution of a biphenyl group, a phenanthryl group, or a xylyl group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emitter layer of the electroluminescent device of Wang and possessing the benefits taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1A) having the benefits taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Wang does not specifically disclose an organoboron compound as above wherein Ar1 in general formula (1A) is a pyrenyl group wherein the pyrenyl group is substituted at the 4-position with the diarylamino group and at the 9-position with the diarylboryl group.  However, 1 may be pyrenyl (¶ [0126]) and Wang teaches the organoboron compound has general formula (1A) 
    PNG
    media_image1.png
    123
    258
    media_image1.png
    Greyscale
 (¶ [0123]) which shows that the diarylamino group --NZ3Z4 and the diarylboryl group --BZ1Z2 may be substituted at any position of Ar1.
Nagao teaches a light emitting device material comprising a compound comprising a pyrene skeletal structure of general formula (1) 
    PNG
    media_image3.png
    267
    218
    media_image3.png
    Greyscale
 wherein at least on of R1 to R10 may be a diarylboryl group of the general formula (2) (¶ [0016]), wherein the compound is in the emissive layer of a light emitting device (¶ [0017]).  Nagao teaches a light emitting device material containing the pyrene skeletal structure with one diarylboryl group of the general formula (2) has high luminance efficiency and excellent durability (¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to substitute the biphenyl group Ar1 in the general formula (1A) of Wang with a pyrenyl group, based on the teachings of Nagao.  The motivation for doing so would have been to obtain high luminance efficiency and excellent durability, as taught by Nagao.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrenyl group of the modified organoboron compound of Wang in view of Nagao at the 4-position with the diarylamino group 3Z4 and at the 9-position with the diarylboryl group --BZ1Z2, because it would have been choosing one out of ten positions and the one out of nine positions, respectively, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).

Wang in view of Nagao does not specifically teach an organoboron compound as above wherein the positions corresponding to Z3 and Z4 of the general formula of Wang are each independently a group represented by one of claimed Formulae 5-13 to 5-15, 5-17 to 5-20, 5-24 to 5-28, and 5-43.  However, Wang teaches that in providing one of the key colour components for electroluminescent display devices, blue luminescent compounds are among the most sought-after materials by industry around the world (¶ [0010]).
Ogita teaches an aromatic amine derivative included as blue light-emitting material in an organic EL element (¶ [0016]) which may be represented by General Formula (G1) 
    PNG
    media_image4.png
    296
    361
    media_image4.png
    Greyscale
 (¶ [0017]), where A is O or S (¶ [0018]), or 
    PNG
    media_image5.png
    355
    335
    media_image5.png
    Greyscale
 (¶ [0019]) wherein A is O or S (¶ [0020]).  Ogita teaches that including sterically bulky structures such as dibenzofuranyl and dibenzothiophenyl groups suppresses interaction between molecules and improves morphology, which leads to improved film quality, and suppression of concentration quenching and excimer formation (¶ [0088]). Further, Ogita teaches a dibenzofuranyl group and a dibenzothiophenyl group are electrochemically stable and therefore, a compound including a dibenzofuranyl group or a dibenzothiophenyl group in a molecule represented by General Formula (G1) or General Formula (G2) has high efficiency and a long lifetime (¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl and naphthyl group in the --NZ3Z4 amine of the modified compound of Wang in view of Nagao each with a 2- or 4-substituted dibenzofuranyl or a 2- or 4-substituted dibenzothiophenyl group taught by Ogita.  The motivation for doing so would have been to suppresses interaction between molecules and improve morphology, which leads to improved film quality, and suppression of concentration quenching and excimer formation, and to obtain high efficiency and a long lifetime, as taught by Ogita.

Per claims 22 and 23, the modified device of Wang in view of Nagao and Ogita comprises: a first electrode, an emitter layer; and a second electrode, wherein the emitter layer comprises the modified organoboron compound of Wang in view of Nagao and Ogita.  The modified organoboron compound of Wang in view of Nagao and Ogita is a compound represented by the instant Formula 1C wherein:
L1 and L2 are not required to be present;
Y1 is not required to be present;
Z1 to Z7 are not required to be present;
	d1 is not required to be present;
d2 is not required to be present;
d3 is not required to be present;
d4 is not required to be present;
d5 is not required to be present;
d6 is not required to be present;
a1 is 0;
a2 is 0;
Ar1 and Ar2 are each represented by one of Formula 5-13 or Formula 5-15; 
Ar3 is represented by Formula 5-1;
Ar4 is represented by Formula 6-1, 6-4, 6-5, 6-6, 6-7, 6-9, 6-10, 6-18, 6-33, 6-34, 6-35, 6-38, or 6-41;
R10 is hydrogen;
R1 to R3, and R5 to R8 are each hydrogen, and R4 and R9 are not required to be present;
Y31 is in each case O or S;
Z31 is hydrogen in the case of Ar1 and Ar2, Z31 is a C1 alkyl group (methyl) in the case of Ar3, Z32 is hydrogen in the case of Ar1 and Ar2, and Z33 to Z37 are not required to be present;
e3 is 3;

e5 is 3;
e6 is not required to be present;
e7 is not required to be present;
e8 is not required to be present; and
e9 is not required to be present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mizuki et al. US-20140326985-A1 teaches pyrenyl compounds with amine substituents (¶ [0012]-[0014]) wherein the amine groups comprise dibenzofuranyl, dibenzothiophenyl groups of formulae (4A) to (4D) (¶ [0086]) and also teaches groups of formula (4E), (4F), and (4G) (¶ [0087]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
/E.M.D./Examiner, Art Unit 1786 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786